DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP II in the reply filed on 09/29/2021 is acknowledged. The claims drawn to groups non-elected have been cancelled.

Response to Amendment
In response to the amendment filed on 09/29/2021, Claims 1, 3-4 have been cancelled, and Claims 2 and newly added Claim 5-15 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,363,140 (now referred to as Pat ‘140). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 1, Claim 1 of Pat’140 discloses a broach for shaping a bore in bone to receive an implant, the broach comprising: 
an elongate body with a proximal end, a distal end, at least three faces between the distal end and the proximal end, a plurality of apices formed at the junctions between adjacent faces, and a longitudinal axis; 
a lumen extending throughout the elongate body about the longitudinal axis, wherein the lumen is sized and shaped for receiving a guide pin; 
a plurality of cutting surfaces located on the distal end of the elongate body for shaping the bore to receive the implant, wherein the plurality of cutting surfaces are oriented along the plurality of apices and become progressively smaller in size towards the distal end; and 
a plurality of additional cutting surfaces aligned with the plurality of apices for cutting channels in the bore to receive a bone graft material (Column 69, Lines 44- Column 70, Line 14).
Regarding Present Claim 10, Claim 7 of Pat’140 discloses a broach for shaping a bore in bone to receive an implant, the broach comprising: 
an elongate body with a proximal end, a distal end, at least three faces between the distal end and the proximal end, a plurality of apices formed at the junctions between adjacent faces, and a longitudinal axis; 
a plurality of cutting surfaces located on the distal end of the elongate body for shaping the bore to receive the implant, wherein the plurality of cutting surfaces are oriented along the plurality of apices and become progressively smaller in size towards the distal end; and 
a plurality of additional cutting surfaces aligned with the plurality of apices for cutting channels in the bore to receive a bone graft material (Column 70, Lines 43-45, 52-67, and Column 71, Lines 1-3).


Allowable Subject Matter
Claims 5-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peterson (US PGPub 2010/0268228).
Regarding Claim 2, Peterson teaches a broach for shaping a bore in bone to receive an implant (Figure 5A-5F, Paragraph 0050), the broach comprising: 
an elongate body (220) with a proximal end (200), a distal end (210), at least three faces (260) between the distal end (210) and the proximal end (200; Figure 5A), a plurality of apices (corners of faces 260) formed at the junctions between adjacent faces (260), and a longitudinal axis (Figure 5A); 
a lumen (250) extending throughout the elongate body (220) about the longitudinal axis, wherein the lumen (250) is sized and shaped for receiving a guide pin (see Figures 5D and Figure 5E; Paragraph 0051); 
a plurality of cutting surfaces (see annotated Figure 5A below; Paragraph 0050) located on the distal end (210) of the elongate body (220) for shaping the bore to receive the implant (see Paragraph 0050), wherein the plurality of cutting surfaces are oriented along the plurality of apices (see annotated Figure 5A below) and become progressively smaller in size towards the distal end (The Examiner is interpreting the size being the diameter or thickness); and 

    PNG
    media_image1.png
    688
    575
    media_image1.png
    Greyscale

a plurality of additional cutting surfaces (see annotated Figure 5A below; Paragraph 0050) aligned with the plurality of apices for cutting channels in the bore to receive a bone graft material (see paragraph 0050-0051).

    PNG
    media_image2.png
    688
    575
    media_image2.png
    Greyscale

Regarding Claim 10, Peterson teaches a broach for shaping a bore in bone to receive an implant (Figure 5A-5F, Paragraph 0050), the broach comprising: 
an elongate body (220) with a proximal end (200), a distal end (210), at least three faces (260) between the distal end (210) and the proximal end (200; Figure 5A), a plurality of apices (corners of faces 260) formed at the junctions between adjacent faces (260), and a longitudinal axis (Figure 5A); 
a plurality of cutting surfaces (see annotated Figure 5A below; Paragraph 0050) located on the distal end (210) of the elongate body (220) for shaping the bore to receive the implant (see Paragraph 0050), wherein the plurality of cutting surfaces are oriented along the plurality of apices (see annotated Figure 5A below) and become progressively smaller in size towards the distal end (The Examiner is interpreting the size being the diameter or thickness); and 

    PNG
    media_image1.png
    688
    575
    media_image1.png
    Greyscale

a plurality of additional cutting surfaces (see annotated Figure 5A below; Paragraph 0050) aligned with the plurality of apices for cutting channels in the bore to receive a bone graft material (see paragraph 0050-0051).

    PNG
    media_image2.png
    688
    575
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 5-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771